ON MOTION FOR REHEARING-.
We shall not discuss that part of the motion for a rehearing filed by defendant which relates to the decree granting plaintiff a divorce since we are satisfied with the views we expressed on that subject and the motion contains no argument or authority we have not already considered.
*103We shall say something additional about the treatment we have given the subject of the custody of the child. Defendant asserts in his motion and offers ex parte evidence in support of the assertion that awarding the custody of the child to plaintiff with the privilege accorded defendant of reasonable visits would result in the practical estrangement and separation of his child from him owing to the disinclination of plaintiff to give reasonable obedience to such order. He points out that at one time the circuit court gave plaintiff the custody of the child on similar terms and that she made his visits so unpleasant and kept the child under such espionage while it was in his presence that her conduct amounted to a disobedience of the court’s order. Plaintiff denies these charges and we will say at the outset that we shall not go into this disputed issue of fact. On the view we entertain that the welfare of the infant demands that it shall have a home with one or the other of its parents and not be shifted from one to the other at brief intervals, and that a child so young needs the care of its mother we are disposed to allow her to have its custody for the present if she will give proper obedience to the order granting defendant the right to visit it at reasonable intervals.
If plaintiff should think she can satisfy such order, by an unwilling, captious and merely technical compliance and should attémpt to discourage defendant’s proper visits by making them difficult and disagreeable, she will suffer the penalty of having her child taken from her. We remand the entire subject of the custody of the child to .the circuit court with directions to make such orders from time to time as its welfare may appear to demand, giving to the mother its custody during the period of its tender infancy and as long as she shall faithfully obey the orders of the court, and giving to the father the privilege of rea*104sonable visits as long as he exercises that privilege in a proper manner. If he should abuse it, as plaintiff fears he may, by attempting to make it the instrument of torture or fear to her, the privilege must be taken from him. Neither party should be suffered to degrade the sacred rights and offices of parentage to the base uses of malice or hatred. Should it appear in the future that the welfare of the child will permit a •division between the parents of the right of custody, we think the circuit court, on application of the father and on finding that he has conducted himself in a deserving manner, should modify the order' to the extent of allowing him to have the custody of the child for such periods and in such manner as not to interfere with its proper nurture and education.
The motion for rehearing is overruled.